Citation Nr: 0630465	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-39 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had honorable active service from September 1946 
to August 1947 and from December 1950 to September 1952.  He 
also enlisted in January 1955, but his discharge in April 
1956 was other than honorable.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied a request to reopen a claim of entitlement to 
service connection for headaches, and denied claims of 
entitlement to service connection for arthritis of the 
cervical spine and sleep problems.  The veteran timely 
disagreed with those denials in May 2004, and, after the RO 
issued a statement of the case (SOC) in September 2004, the 
veteran's timely substantive appeal was received in November 
2004.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran seeks to reopen a claim for service connection 
for headaches.  This claim was denied by a rating decision 
issued in November 1977.  The April 2004 rating decision 
advised the veteran that the claim was previously denied on 
the basis that there was no evidence in the service medical 
records that the veteran had chronic headaches during his 
first period of service, and that no other service medical 
records were available.  However, the rating decision, and 
the SOC which issued subsequent to the veteran's timely 
disagreement, did not advise the veteran about the types of 
evidence he might submit that could serve as new and material 
evidence, given the absence of additional service medical 
records.

In Kent v. Nicholson, 20 Vet App 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
notice necessary under the Veterans Claims Assistance Act 
(VCAA) with regard to new and material evidence.  The Court 
stated that when providing the notice required by the VCAA it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA provide a 
claimant notice of what is required to substantiate each 
element for service connection  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

The Court has held that the VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to provide a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  

In this case, the claimant was not provided specific notice 
of what evidence other than service medical records might 
constitute material evidence in the case at hand.  Although 
the notice provided to the veteran was otherwise quite 
complete, information as to what evidence could be new and 
material other than service medical records is particularly 
important in this case, since the National Personnel Records 
Center has searched several times for the records of the 
veteran's second period of honorable service, and has 
informed the RO that, if any records for the veteran were 
stored at that facility, those records were destroyed in the 
1973 fire at that facility.  The failure to provide notice of 
what evidence the veteran might identify other than service 
medical records might be prejudicial to the veteran in this 
case, since no additional service medical records have been 
or can be located.  Accordingly, this case must be remanded 
so that specific notification may be issued to the veteran of 
the reason for the prior final denial and of what constitutes 
material evidence, and of the types of evidence which may, if 
located, substitute for service medical records.  

In addition, the veteran is entitled to VA examination to 
determine whether the veteran's diagnosed arthritis of the 
cervical spine is related to his service or any incident 
thereof.  The veteran is also entitled to VA examination to 
determine whether he has a diagnosed sleep disorder, and, if 
so, to determine the date of onset and etiology of the 
disorder.  Medical opinions as to whether the claimed 
disorders, if present, are related to the veteran's service, 
are required to adjudicate the claims.  Because no service 
medical records for the veteran's second honorable period of 
service are available, it is the Board's opinion that the 
veteran is entitled to VA examinations as to the claims for 
service connection, even though there is no evidence of 
record which supports the claims and VA examination might not 
otherwise be required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate each claim; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claims.

As to the request to reopen the claim for 
service connection for headaches, the 
VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  In particular, the veteran should 
be advised that clinical records 
proximate to each of his periods of 
honorable service would be the records 
most likely to fit the definition of new 
and material evidence.  The veteran 
should also be advised that employment 
clinical records or examinations, 
examinations for insurance purposes, 
statements from individuals who might 
have observed symptoms of the claimed 
disorders, records obtained by state 
agencies for purposes of benefits 
applications, such as Social Security 
Administration records, and the like, 
should be identified and obtained to 
determine whether those records include 
new and material evidence.

As to the other claims on appeal, the 
veteran should be advised of alternative 
types of evidence which can be used to 
substantiate his claims that he has had 
chronic symptoms of the claimed disorders 
since service, and should be afforded the 
opportunity to identify or submit the 
earliest any clinical or non-clinical 
records he believes would be relevant to 
the claims, including statements from 
individuals who observed symptoms related 
to his claims, the earliest available 
Social Security Administration records, 
and the like.  The veteran should be 
advised that clinical records proximate 
to each of his periods of honorable 
service showing continuity of symptoms 
and evidence of the disorders for which 
he seeks service connection would be the 
most persuasive records to establish 
service connection and most likely to fit 
the definition of new and material 
evidence.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  

2.  The veteran's current VA clinical 
records, from April 2004 to the present, 
should be obtained and associated with 
the claims file.  

The veteran should be afforded the 
opportunity to identify any non-VA 
records, especially records proximate to 
his service discharges, and these records 
should be obtained.

3.  The veteran should be afforded VA 
examination to determine whether he has a 
sleep disorder and to determine the 
likelihood that a sleep disorder, if 
present, is related to the veteran's 
service.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  

Following examination of the veteran, 
review of the available service medical 
records, and review of post-service 
clinical records, the examiner should 
state whether the veteran has a sleep 
disorder.  If the veteran has a sleep 
disorder, the examiner should state the 
appropriate diagnosis.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran's current sleep disorder: (a) was 
incurred in service or had its onset in 
service; (b) has been chronic and 
continuous since the veteran's service; 
or (c) is otherwise etiologically related 
to the veteran's service or any incident 
thereof.  

The examiner should explain the rationale 
for each opinion expressed.

4.  The veteran should be afforded VA 
examination as necessary to determine the 
appropriate diagnosis of each cervical 
spine disorder currently present and to 
determine the likelihood that a cervical 
spine disorder is related to the 
veteran's service.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  

Following examination of the veteran, 
review of the available service medical 
records, and review of post-service 
clinical records, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran has 
a current cervical spine disorder which: 
(a) was incurred in service or had its 
onset in service; (b) has been chronic 
and continuous since the veteran's 
service; or (c) is etiologically related 
to the veteran's service or any incident 
thereof.  

The examiner should explain the rationale 
for each opinion expressed.

5.  If new and material evidence is 
received to reopen a claim of entitlement 
to service connection for headaches, all 
necessary action to develop the reopened 
claim should be undertaken, so include 
obtaining medical evidence or opinion as 
necessary to adjudicate the claim.

6.  The directions set forth in this 
Remand, especially the completeness of 
the reports of VA examinations, should be 
carefully reviewed to ensure that the 
foregoing requested development has been 
completed.  

7.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

